Appeal dismissed, unless within 10 days from the date of service of a copy of the order herein upon appellant, there is compliance with section 298 of the Surrogate’s Court Act by filing of a written undertaking with proper sureties, and upon the further condition that records and appellant’s briefs are filed and served on or before March 15, 1963. If made, a motion will be considered to add the case to the April 1963 Term Calendar, provided all briefs are.filed and served prior to the commencement of said term on April 2, 1963.